
	

113 HR 5457 IH: Fueling America’s Future Act of 2014
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5457
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Murphy of Florida (for himself and Mr. Dent) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide incentives for zero carbon emissions
			 refueling property.
	
	
		1.Short titleThis Act may be cited as the Fueling America’s Future Act of 2014.
		2.Extension and modification of alternative fuel vehicle refueling property credit
			(a)Repeal of limitation for zero carbon emission fuelParagraph (6) of section 30C(e) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(6)Special rule for zero carbon emission refueling propertyIn the case of any property relating to zero-emission fuel, subsection (b) shall not apply..
			(b)Extension for zero carbon emission fuelSubsection (g) of section 30C of such Code is amended by striking and at the end of paragraph (1), by redesignating paragraph (2) as paragraph (3), and by inserting
			 after paragraph (1) the following new paragraph:
				
					(2)in the case of any property relating to zero carbon emission fuel, after December 31, 2024, and.
			(c)Zero carbon emission fuelSubsection (e) of section 30C of such Code is amended by adding at the end the following new
			 paragraph:
				
					(7)Zero carbon emission fuelFor purposes of this section, the term zero carbon emission fuel means any fuel that does not emit carbon when used as fuel to propel a motor vehicle (including
			 electricity, hydrogen, or any other zero-tailpipe emission producing fuel,
			 as determined by the Secretary of Energy for purposes of this section)..
			(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			3.Tax holiday for businesses placing in service zero carbon emission refueling property
			Part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 before section 140 the following new section:
			
				139F.Zero carbon emission refueling property
					(a)In generalIn the case of any taxpayer who—
						(1)is engaged in the trade or business of storing and dispensing fuel into the fuel tanks of motor
			 vehicles propelled by such fuel,
						(2)with respect to such trade or business places in service any qualified alternative fuel vehicle
			 refueling property which stores and dispenses zero carbon emission fuel,
			 and
						(3)elects the application of this section,gross income shall not include any income derived from such trade or business (including any income
			 derived from any activities ancillary to such trade or business and
			 carried on for the convenience of customers refueling motor vehicles)
			 during the 1-year period beginning on the date such property was placed in
			 service.(b)Special rules and definitions
						(1)Point-of-sale charger access fee
							(A)In generalFor purposes of subsection (a), in the case of any qualified alternative fuel vehicle refueling
			 property the only consideration for the use of which is allocable to a
			 portion of the purchase price of a vehicle paid at the point of sale of
			 such vehicle, the taxpayer may elect to treat such allocable portion as
			 the only gross income derived from the trade or business of storing and
			 dispensing fuel into the fuel tanks of motor vehicles.
							(B)LimitationSubparagraph (A) shall only apply with respect to any portion of the purchase price of a vehicle
			 the original use of which commences with the purchaser and which is
			 acquired for use or lease by such purchaser and not for resale.
							(2)Coordination with alternative fuel vehicle refueling property creditNo credit shall be allowed under section 30C with respect to any taxable year of the taxpayer
			 during which an election is in effect under this section.
						(3)Special rule for electric vehicle supply equipmentThis section shall not apply with respect to qualified fuel vehicle refueling property that
			 dispenses electricity unless such property utilizes a DC Fast Charge or
			 technologically equivalent or superior system capable of replenishing at
			 least 150 miles of electric-only range in not more than 30 minutes.
						(4)Qualified alternative fuel vehicle refueling property; zero carbon emission fuelFor purposes of this section, the terms qualified alternative fuel vehicle refueling property and zero carbon emission fuel shall have the respective meanings given such terms in section 30C.
						(5)ElectionA taxpayer (including any successor in interest) may only elect the application of this section
			 once.
						(c)TerminationThis section shall not apply to any property placed in service after December 31, 2024..
		
